Citation Nr: 9935612	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-07 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1956 to June 1958.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision denied entitlement to service connection for 
the cause of death.  

Although it had not issued a rating decision on the issue or 
received a claim or notice of disagreement, the RO issued a 
statement of the case in March 1998, which denied entitlement 
to dependents' educational assistance under the provisions of 
38 U.S.C.A. Chapter 35.  In her July 1997 application, the 
appellant indicated that she desired dependency and indemnity 
compensation only.  Nonetheless the appellant's 
representative submitted a statement to the RO in March 1999, 
in which the issues listed as being on appeal included 
entitlement to dependents educational assistance under 38 
U.S.C.A., Chapter 35.  The March 1998 statement of the case 
can be seen as the initial denial of entitlement to Chapter 
35 benefits.  The representative's March 1999 statement can 
be seen as a notice of disagreement with that decision.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has not issues a statement of the case in response to 
the notice of disagreement, and this issue must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).


FINDING OF FACT

There is no competent evidence of a nexus between the cause 
of the veteran's death and service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the certificate of the veteran's death discloses 
that he died in July 1996 at the age of 61.  The immediate 
cause of death was listed as cardiorespiratory arrest due to 
severe chronic obstructive pulmonary disease (COPD).  The 
approximate interval between the fatal condition and death 
was shown to be thirty minutes.  The approximate interval 
between the onset of COPD and death was years.  Other 
significant conditions contributing to the cause of death but 
not related to death were congestive heart failure and 
pneumonia.  An autopsy was not performed.

At the time of the veteran's death, service connection had 
not been established for any disease or disability.

The following medical evidence pertains to treatment provided 
at Kaiser Permanente facilities from June 1991 to August 
1993.

In June 1991, the veteran was seen with complaints of asthma 
with shortness of breath.  The diagnosis was COPD 
exacerbation.  

In April 1992, the veteran was seen primarily to refill his 
medication for his COPD.  It was noted that the veteran had 
quit smoking five years previously.  A two and one-half pack 
a day smoking history was also noted.  

In September 1992, the veteran was diagnosed and treated for 
emphysema.  In July 1993 he was seen with complaints of 
difficulty breathing for five years.  

Medical records dated from September 1994 to January 1995 
from Magan Medical Center show diagnoses and treatment for 
dyspnea, acute asthmatic bronchitis, chronic bronchitis, 
bronchopneumonia, acute exacerbation of COPD, acute and 
chronic respiratory insufficiency, and pulmonary emphysema.  
The veteran's personal history noted that he quit smoking ten 
years prior, which included two packs per day for thirty 
years.  It was also noted that he worked as a machinist.  

Medical records dated in December 1994 from Inter-Community 
Medical Center show that the veteran was admitted with 
complaints of upper respiratory infection and progressively 
more shortness of breath.  A 100-pack year smoking history 
was noted with cessation 10 years earlier.  The impressions 
were pneumonia and COPD.  

In a March 1995 statement, M.W., M.D., from Magan Medical 
Clinic reported that the veteran was under his care for 
severe emphysema.  He reported that the veteran was unable to 
work because of his medical condition and should be placed on 
permanent disability status.  

Medical records dated from May to June 1996 from Covina 
Valley Community Hospital show repeated admissions for severe 
exacerbations of COPD, pneumonia, congestive heart failure, 
hypertension, and cardiac arrhythmia.  The veteran's past 
personal and social history included a long 100-pack year 
history of smoking, but had quit for the past several years.  

Medical records dated from June to July 1996 from Citrus 
Valley Medical Center show admissions for cardiopulmonary 
arrest, severe COPD, severe lung disease, congestive heart 
failure, sepsis, gastrointestinal bleeding, renal failure, 
and involuntary movements.  His social history included 
smoking but quit 14 years prior.  

The appellant submitted literature from Encyclopædia 
Britannica on the subjects of the deleterious effects of 
tobacco smoking, and the development of emphysema.

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  If the appellant fails to submit evidence 
of a well-grounded claim, VA has no duty to assist her with 
the development of her claim. Epps v. Gober, at 1469.  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation that 
the cause of death is service-connected is not sufficient; 
the appellant must submit evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997); see Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. 
§ 3.310 (1998), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.


Analysis

The veteran's service medical records are unavailable and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center.  The Board is aware that when 
complete service medical records are unavailable, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the veteran's claim was undertaken 
with these duties and obligations in mind.

The evidence shows that at the time of the veteran's death, 
service connection had not been granted for any disease or 
disability.  In addition, there is no competent evidence that 
a respiratory or cardiovascular disorder was directly 
incurred in service, nor does the appellant so claim.  The 
appellant contends that the veteran was dependent on nicotine 
while in service, which caused him to continue smoking after 
his separation from service and lead to the development of 
emphysema, COPD and cardiorespiratory arrest, which caused 
his death.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV) (1994), nicotine dependence is recognized as 
a substance abuse disorder.  38 C.F.R. §§ 4.125, 4.130 
(1999); VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  The Board 
finds, therefore, that nicotine dependence may be considered 
a "disease" for compensation purposes.

As with any medical diagnosis, however, the claim of 
entitlement to service connection based on nicotine 
dependence must be supported by medical evidence showing that 
the veteran had the claimed disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required to make the claim well 
grounded).  The appellant's assertion that the veteran 
suffered from nicotine dependence, as defined as a disease 
entity in DSM IV, until he stopped smoking is not probative 
because the appellant is not competent to provide evidence of 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (lay persons are not competent to provide evidence 
that requires medical knowledge).

In addition to a medical diagnosis of nicotine dependence, 
the evidence must indicate that the dependence occurred 
during active service.  The appellant has asserted that the 
veteran began smoking during active service and continued 
thereafter.  There is no competent evidence of record showing 
that the veteran became dependent on nicotine while in 
service.  Moreover, there is no competent evidence that 
smoking in service caused the fatal cardiorespiratory arrest 
or any other respiratory disease.  In fact, there is no 
opinion of record regarding the etiology of the veteran's 
various respiratory diseases.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a claim for service connection based on nicotine 
dependence was not well grounded on a direct basis where 
there was no competent (medical) evidence that the claimed 
disability was due to smoking in service.  The Court also 
held that a claim that disability was secondary to nicotine 
dependence in service, was not well grounded where there was 
no diagnosis of nicotine dependence in service.  

The medical text evidence submitted by the appellant also 
fails to render her claim well grounded.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise "is too general and inconclusive" to well ground a 
claim.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirement of medical evidence of nexus to well-ground 
claim).  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility"); Bielby v. Brown, 7 Vet. 
App. 260, 265-67 (1994).  Similarly, medical treatise 
evidence could "discuss[] generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts." Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing 
Sacks, supra). Indeed, as stated in Wallin, "in order for a 
claim to be well grounded [it] need not be supported by 
evidence sufficient for the claim to be granted.  Rather, the 
law establishes only a preliminary threshold of plausibility 
with enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Mattern v. West, 12 Vet. App. 
222, 228 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).

The medical text evidence submitted by the veteran does not 
suggest that the in service smoking caused the veteran's COPD 
and subsequent death, or any other event in service, caused 
the veteran's death.  It also does not suggest that the 
veteran was nicotine dependent in service.  Therefore, the 
treatise evidence does not contain the specificity to 
constitute competent evidence of a nexus.  

There is no competent evidence in this case linking the 
causes of the veteran's death to a disease or injury in 
service.  In the absence of competent evidence of a nexus 
between the veteran's death and service, the Board concludes 
that the appellant has not met the initial burden of 
presenting evidence of a well grounded claim for service 
connection for the cause of death as imposed by 38 U.S.C.A. § 
5107(a).  The claim, therefore, must be denied.  And since 
the appellant has failed to present a well-grounded claim, VA 
has no duty to assist him in the development of facts 
pertaining to the claim.

In the November 1999 Written Brief Presentation, the 
appellant's national representative questions the RO's 
compliance with the M21-1 provisions that suggest that the 
claim must be fully developed prior to determining whether 
the claim is well-grounded.  The representative has referred 
specifically in that regard to Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f).  The Court has specifically 
held that the provisions of M21-1 do not override the 
requirement that the claim be a well grounded prior to any 
duty to assist an appellant with the development of the 
claim.  Stuckey v. West, No. 96-1373 (U.S. Vet. App. Nov. 17, 
1999); Morton v. West, 12 Vet. App. 477 (1999).  The Board is 
required to follow the precedent opinions of the Court.  38 
U.S.C.A. § 7269; Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991). 

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1999).

The Board has determined, therefore, that, in the absence of 
a well-grounded claim for service connection for the cause of 
death, VA has no duty to assist the appellant in developing 
her case. 


ORDER

Service connection for the cause of death is denied.


REMAND

The veteran's representative has expressed disagreement with 
the denial of dependents educational assistance under the 
provisions of 38 U.S.C.A., Chapter 35.  Because a notice of 
disagreement was filed with the decision, and no statement of 
the case has been issued in response to that notice of 
disagreement, the case must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

Therefore, the case is remanded for the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to 
dependents educational assistance under 
the provisions of 38 U.S.C.A., Chapter 
35.  The veteran and representative, if 
any, should be given the opportunity to 
respond thereto.  Only if the veteran 
files a timely substantive appeal should 
the veteran's claim be returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

